DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 9-28 have been examined in this application.  Claims 1-8 were previously canceled.  Claims 18-28 are newly added.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 11/04/2022.  

	
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 9-13, 17-22, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (WO-2016017010-A1)
In regards to Claim 9, Watanabe teaches: A method of using a pillow (Fig. 2, and Para 0006) for preventing or reducing formation of wrinkles in a user's face (face of a user shown in Fig. 2 with the pillow not making contact with a portion of the user’s face while in use), comprising: providing a pillow (1 – Fig. 2) comprising a pillow body (2 – Fig. 1) designed to support and partially wrap around a user's head (Fig. 2 and 7, Para 0015), the pillow body including opposite sides (3A + 3C on one side AND 3B + 3D on the other opposite side – Fig. 1) with respective openings sized and positioned to accommodate a user's cheeks and side face (see annotated Fig. 1.1 and 2.1 below), the opposite sides including head sidewalls (3A and 3B – Fig. 1, Para 0015) and neck sidewalls (3C and 3D – Fig. 1, Para 0015) separated by the respective openings (see annotated Fig 1.1 below); receiving the user's head and neck in the pillow so that the respective openings in the opposite sides align with the user's cheeks and side face (see annotated Figs. 1.1 and 2.1 below); whereby during moving of the user's head during sleeping the pillow moving with the user's head while being partially wrapped around and conforming to the user's head with the openings simultaneously continuing to be aligned with the user's cheeks and side face (Para 0009 – ‘so when the body moves left and right, the pillow moves together with the body’), providing for a comfortable night's sleep (Para 0016 and 0031), while simultaneously preventing the pillow from contacting and creasing the cheeks and sides of the user's face during sleeping (as shown in Fig. 2 because the design in the pillow lacks cheek or side face regions the pillow will never contact or crease the cheeks of the user’s face while sleeping).  

    PNG
    media_image1.png
    568
    534
    media_image1.png
    Greyscale

Annotated Fig. 1.1 from Watanabe

    PNG
    media_image2.png
    333
    454
    media_image2.png
    Greyscale

Annotated Fig. 2.1 from Watanabe

In regards to Claim 10, Watanabe teaches: The method of claim 9, wherein the respective openings include respective cheek cutouts (see annotated Fig. 2.1 above, identical cheek cutouts on either side) separating each head sidewall from an adjacent neck sidewall (the cheek cutout separates 3B and 3D, along with 3A and 3C – Fig. 1 and Para 0006/0020), wherein receiving includes receiving the user's head and neck in the pillow (Fig. 2) so that the respective cheek cutouts in the opposite sides align with the user's cheeks and side face (see annotated Fig. 2.2 showing one side of the face aligning with the check and side face – the same would be identical on the other side). 

    PNG
    media_image3.png
    348
    437
    media_image3.png
    Greyscale

Annotated Fig. 2.2 from Watanabe

In regards to Claim 11, Watanabe teaches: The method of claim 10, wherein the pillow body comprises a head slot separating the pair of head sidewalls (see annotated Fig. 1 vs. Fig. 2 below), the head slot sized to accommodate an upper portion of the user's head (see annotated Fig. 1 vs. Fig. 2 below), and a neck slot separating the pair of neck sidewalls (see annotated Fig. 1 vs. Fig. 2 below), the neck slot sized to accommodate the user's neck (see annotated Fig. 1 vs. Fig. 2 below), and receiving includes receiving the upper portion of the user's head in the head slot (see annotated Fig. 1 vs. Fig. 2 below), and receiving the user's neck in the neck slot (see annotated Fig. 1 vs. Fig. 2 below).  


    PNG
    media_image4.png
    603
    934
    media_image4.png
    Greyscale

Annotated Fig. 1 vs. Fig. 2 from Watanabe

In regards to Claim 12, Watanabe teaches: The method of claim 11, wherein each of the head slot and the neck slot are substantially U-shaped (see annotated Fig 1.2 below), and receiving includes receiving the upper portion of the user's head in the U-shaped head slot (see annotated Fig 1.2 and annotated Figs. 1 vs. Fig. 2), and receiving the user's neck in the U-shaped neck slot (see annotated Fig 1.2 and annotated Figs. 1 vs. Fig. 2).  

    PNG
    media_image5.png
    438
    409
    media_image5.png
    Greyscale

Annotated Fig. 2.2 from Watanabe

In regards to Claim 13, Watanabe teaches: The method of claim 11, wherein the pair of head sidewalls and the head slot are together substantially U-shaped (see annotated Fig. 1 vs. Fig. 2), and the pair of neck sidewalls and the neck slot are together substantially U-shaped (see annotated Fig. 1 vs. Fig. 2), and receiving includes receiving the user's head in the U- shaped head sidewalls, U-shaped head slot, U-shaped neck sidewalls, and U-shaped neck slot (see annotated Fig. 1 vs. Fig. 2).  

In regards to Claim 17, Watanabe teaches: The method of claim 10, wherein the pillow body comprises foam (Para 0014, see note on foam below) and a fabric covering encasing the foam (Para 0014), and receiving includes receiving the user's head in the pillow with the pillow body having the fabric covering encasing the foam (Para 0014 and Fig. 2).  
Note on Foam: Foam as defined by Merriam-Webster is ‘a material in a lightweight cellular form resulting from introduction of gas bubbles during manufacture’, while the definition of sponge as defined by Merriam-Webster is ‘a porous rubber or cellulose product’ as such both products are considered to be interchangeable and are both containing of cellular products.
In regards to Claim 18, Watanabe teaches: The method of claim 9, wherein the respective openings (see annotated Fig. 1.1 and 2.1 above) form windows separating the head sidewalls and neck sidewalls (see annotated Fig. 2.1 above, see note on window below), and receiving includes receiving the user's head in the pillow with the so that the respective windows in the opposite sides align with the user's cheeks and side face (see annotated Fig. 1.1 and 2.1 above).  
Note on Window: Window as defined by Merriam-Webster is ‘a means of entrance or access’, as such the openings create a means of entrance or access to the user’s side face which includes the ear and cheek region of one’s face.

In regards to Claim 19, Watanabe teaches: The method of claim 9, wherein the pillow body includes a curved exterior surface throughout substantially all of the exterior surface (as shown in Fig. 1 and 2, all exterior surfaces create U or C shaped surfaces which are inherently curved, Para 0004), and receiving includes receiving the user's head in the pillow with the curved exterior surface throughout substantially all of the exterior surface (see Fig. 1 and 2, showing curved exterior surfaces of the pillow body).  

In regards to Claim 20, Watanabe teaches: A method of using a pillow (Fig. 2, and Para 0006) for preventing or reducing formation of wrinkles in a user's face (face of a user shown in Fig. 2 with the pillow not making contact with a portion of the user’s face while in use), comprising: providing a pillow (1 – Fig. 2) comprising a pillow body (2 – Fig. 1) designed to support and partially wrap around a user's head (Fig. 2 and 7, Para 0015), the pillow body including opposite sides with respective openings sized and positioned to accommodate a user's cheeks and side face (see annotated Fig. 1.1 and 2.1), the opposite sides including head sidewalls (3A and 3B – Fig. 1, Para 0015) and neck sidewalls (3C and 3D – Fig. 1, Para 0015) separated by the respective openings (see annotated Fig 1.1); receiving the user's head and neck in the pillow so that the respective openings in the opposite sides align with the user's cheeks and side face (see annotated Figs. 1.1 and 2.1 below); whereby during moving of the user's head during sleeping the pillow being partially wrapped around the user's head (Para 0009 – ‘so when the body moves left and right, the pillow moves together with the body’), providing for a comfortable night's sleep (Para 0016 and 0031) while simultaneously preventing the pillow from contacting and creasing the cheeks of the user's face during sleeping (as shown in Fig. 2 because the design in the pillow lacks cheek or side face regions the pillow will never contact or crease the cheeks of the user’s face while sleeping).  

In regards to Claim 21, Watanabe teaches: The method of claim 20, wherein the pillow body comprises a head slot separating the pair of head sidewalls (see annotated Fig. 1 vs. Fig. 2), the head slot sized to accommodate an upper portion of the user's head (see annotated Fig. 1 vs. Fig. 2), and a neck slot separating the pair of neck sidewalls (see annotated Fig. 1 vs. Fig. 2), the neck slot sized to accommodate the user's neck (see annotated Fig. 1 vs. Fig. 2), and receiving includes receiving the upper portion of the user's head in the head slot (see annotated Fig. 1 vs. Fig. 2), and receiving the user's neck in the neck slot (see annotated Fig. 1 vs. Fig. 2).  

In regards to Claim 22, Watanabe teaches: The method of claim 21, wherein the pair of head sidewalls and the head slot are together substantially U-shaped (see annotated Fig. 1 vs. Fig. 2), and the pair of neck sidewalls and the neck slot are together substantially U-shaped (see annotated Fig. 1 vs. Fig. 2), and receiving includes receiving the user's head in the U-shaped head sidewalls, U-shaped head slot, U-shaped neck sidewalls, and U-shaped neck slot (see annotated Fig. 1 vs. Fig. 2).  

In regards to Claim 26, Watanabe teaches: The method of claim 20, wherein the pillow body comprises foam (Para 0014, see note on foam above) and a fabric covering encasing the foam (Para 0014), and receiving includes receiving the user's head in the pillow with the pillow body having the fabric covering encasing the foam (Para 0014 and Fig. 2).  

In regards to Claim 27, Watanabe teaches: The method of claim 20, wherein the respective openings form (see annotated Fig. 1.1 and 2.1) windows separating the head sidewalls and neck sidewalls (see annotated Fig. 2.1 above, see note on window above), and receiving includes receiving the user's head in the pillow with the so that the respective windows in the opposite sides align with the user's cheeks and side face (see annotated Fig. 1.1 and 2.1 above).  

In regards to Claim 28, Watanabe teaches: The method of claim 20, wherein the pillow body includes a curved exterior surface throughout substantially all of the exterior surface (as shown in Fig. 1 and 2, all exterior surfaces create U or C shaped surfaces which are inherently curved, Para 0004), and receiving includes receiving the user's head in the pillow with the curved exterior surface throughout substantially all of the exterior surface (see Fig. 1 and 2, showing curved exterior surfaces of the pillow body).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO-2016017010-A1) in view of Fiore (US 4550458 A).
In regards to Claim 14, Watanabe teaches: The method of claim 10, but does not teach, further comprising an adjustable strap attached to each of the pair of head sidewalls, and the method further comprising the adjustable strap attaching the pair of head sidewalls together, securing the user's head within the pillow body.  
Fiore teaches: further comprising an adjustable strap (47 – Fig. 3, Col 6 Lines 2-7) attached to each of the pair of head sidewalls (Fig. 3), and the method further comprising the adjustable strap attaching the pair of head sidewalls together (Col 6 Lines 2-7), securing the user's head within the pillow body (Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the head pillow Watanabe with these aforementioned teachings of the head support with strap from Fiore for the purpose of securing a user’s head inside the pillow such that it deters removal of the device from the user during use in addition to providing a more secure support during sleep or any physical movement.

In regards to Claim 23, Watanabe teaches: The method of claim 20, but does not teach, further comprising an adjustable strap attached to each of the pair of head sidewalls, and the method further comprising the adjustable strap attaching the pair of head sidewalls together, securing the user's head within the pillow body.  
Fiore teaches: further comprising an adjustable strap (23 – Fig. 8, Col 3 Lines 29-45) attached to each of the pair of head sidewalls (Fig. 8, Col 3 Lines 29-45), and the method further comprising the adjustable strap attaching the pair of head sidewalls together (Col 3 Lines 43-45, ‘Tie strips 23 are tied to buttons 22 to hold pillow 18 in its wrap-around position.’, it is understood that dependent on the user’s size the strip can be pulled more or less to tie around the button), securing the user's head within the pillow body (Fig. 8).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the head pillow Watanabe with these aforementioned teachings of the head support with strap from Fiore for the purpose of securing a user’s head inside the pillow such that it deters removal of the device from the user during use in addition to providing a more secure support during sleep or any physical movement.

	Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO-2016017010-A1) in view of Lawler et al., hereinafter ‘Lawler’ (US 20120110742 A1).
In regards to Claim 15, Watanabe teaches: The method of claim 10, but does not teach, wherein the pair of head sidewalls have a height greater than a height of the pair of neck sidewalls, and receiving includes receiving the user's head in the pillow with the pair of head sidewalls having the height greater than the height of the pair of neck sidewalls.  
Lawler teaches: wherein the pair of head sidewalls have a height greater than a height of the pair of neck sidewalls (Fig. 3 shows head sidewalls 22 at a greater height than neck sidewalls 23), and receiving includes receiving the user's head in the pillow with the pair of head sidewalls having the height greater than the height of the pair of neck sidewalls (Para 0065 and Fig. 3, wherein the head 26 and neck 27 are placed into the support 5).  
It has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having either the head or neck sidewalls to be greater than one another since a change in dimension (specifically the height of the sidewalls) is based on personal preference as well as the size of the user.
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the pillow of Watanabe with the pillow dimensions of Lawler to be of a height such that the head sidewall is to be greater than the neck sidewall in order to create a more secure fit to the user’s upper portion of the skull further limiting any movement of the device if the user does shift or move during sleep.

In regards to Claim 24, Watanabe teaches: The method of claim 20, but does not teach, wherein the pair of head sidewalls have a height greater than a height of the pair of neck sidewalls, and receiving includes receiving the user's head in the pillow with the pair of head sidewalls having the height greater than the height of the pair of neck sidewalls.  
Lawler teaches: wherein the pair of head sidewalls have a height greater than a height of the pair of neck sidewalls (Fig. 3 shows head sidewalls 22 at a greater height than neck sidewalls 23), and receiving includes receiving the user's head in the pillow with the pair of head sidewalls having the height greater than the height of the pair of neck sidewalls (Para 0065 and Fig. 3, wherein the head 26 and neck 27 are placed into the support 5).  
It has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having either the head or neck sidewalls to be greater than one another since a change in dimension (specifically the height of the sidewalls) is based on personal preference as well as the size of the user.

 Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the pillow of Watanabe with the pillow dimensions of Lawler to be of a height such that the head sidewall is to be greater than the neck sidewall in order to create a more secure fit to the user’s upper portion of the skull further limiting any movement of the device if the user does shift or move during sleep.

	Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO-2016017010-A1) in view of Spalter (US 20160114708 A1).
In regards to Claim 16, Watanabe teaches: The method of claim 10, but does not teach, wherein the pair of head sidewalls have a width greater than a width of the pair of neck sidewalls, and receiving includes receiving the user's head in the pillow with the head sidewalls having the width greater than the width of the pair of neck sidewalls.  
Spalter teaches: wherein the pair of head sidewalls have a width (129a – Fig. 4, Para 0072) greater than a width of the pair of neck sidewalls (129f – Fig. 4, Para 0072), and receiving includes receiving the user's head in the pillow with the head sidewalls having the width greater than the width of the pair of neck sidewalls (Fig. 4 and Fig. 8, Para 0072).  
It has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having either the head or neck sidewalls width greater than one another since a change in dimension (specifically the width of the respective sidewalls) is based on personal preference as well as the size of the user.

 Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the pillow of Watanabe with the various dimensions of Spalter such that the sidewalls respective widths are different, specifically that the width of the head sidewall to be greater than the neck sidewall in order to create a more secure fit to the user’s upper portion of the skull further limiting any movement of the device if the user does shift or move during sleep.

In regards to Claim 25, Watanabe teaches: The method of claim 20, but does not teach,  wherein the pair of head sidewalls have a width greater than a width of the pair of neck sidewalls, and receiving includes receiving the user's head in the pillow with the head sidewalls having the width greater than the width of the pair of neck sidewalls.  
Spalter teaches: wherein the pair of head sidewalls have a width greater than a width of the pair of neck sidewalls, and receiving includes receiving the user's head in the pillow with the head sidewalls having the width greater than the width of the pair of neck sidewalls.  
It has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having either the head or neck sidewalls width greater than one another since a change in dimension (specifically the width of the respective sidewalls) is based on personal preference as well as the size of the user.

 Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the pillow of Watanabe with the various dimensions of Spalter such that the sidewalls respective widths are different, specifically that the width of the head sidewall to be greater than the neck sidewall in order to create a more secure fit to the user’s upper portion of the skull further limiting any movement of the device if the user does shift or move during sleep.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/25/2022